DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Applicant alleges:
McLean fail to disclose "wherein at least one of the plurality of channels is from the satellite digital audio radio data stream and at least one of the plurality of channels is from the separate internet data stream," as claimed. McLean makes no mention of receiving a plurality of program channels from a satellite digital audio radio data stream and a separate internet data stream as required by claims 1 and 26. 
Albrett teaches a communications device to interact with first media material that is broadcast on a first broadcast channel by a first broadcast media source and second media material that is broadcast on a second broadcast channel by a second broadcast media source. Albrett fails to overcome the deficiencies of McLean. 

Examiner respectfully disagrees.  
Although McLean teaches in [0014],“Examples of such broadcasts include digital television and radio broadcasts carried over the airwaves, subscription-based television and radio broadcasts transmitted by satellite or over the Internet, and "cable radio" channels provided as part of a cable television service. The receiver 14 decodes the received content of the broadcast 12”, McLean may not explicitly teach “receiving at a receiver a plurality of program channels from a satellite digital audio radio data stream and a separate internet data stream; wherein at least one of the plurality of channels is from the satellite digital audio radio data stream and at least one of the plurality of channels is from the separate internet data stream”. However, Albrett addresses the amendments at least as follows: [0303] While according to an embodiment wireless network 26 is a cellular telephone network, it would be appreciated by one of ordinary skill in the art that the present invention may be used with other types of wireless and wired networks including, including but not limited to, two-way paging networks, and local wireless networks. [0421] In the above description of an alternative embodiment at substitution state 143c, the alternative programming source is codec 73g, and control logic 73h selects a substitute item from audiovisual material 73v for codec 73g to decode. However, in another alternative embodiment, the alternative programming source may be another channel that is received by receiver 73b and that is about to play an acceptable item. In an alternative embodiment, receiver 73b receives multiple bands (e.g., one or more of the following AM, FM, satellite, cell broadcast, WiFi, Bluetooth), and control logic 73h has receiver 73b switch to a channel in another band. Therefore, Examiner notes Albrett teaches a constituent channel from which to access the substitute item to replace an item of programming, such as a song, wherein the channel can be one or more of satellite and internet data stream (cell broadcast, Wifi).
For at least these reasons, Examiner respectfully submits prior art of record fully teach the outstanding claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 – 22, 24 and 26 – 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mclean (U.S. Patent Application Publication 2011/0129201) in view of Albrett (U.S. Patent Application Publication 2010/0105315).

Regarding Claim 1, McLean discloses:
A method of generating a mix channel from one or more received streams (e.g. process of Fig. 1, 3), comprising:
 receiving at a receiver a plurality of program channels from at least one transmitted content stream, each of the plurality of program channels comprising multiple segments of transmitted content (e.g. multichannel digital broadcast 12 received at multi-channel decoder/receiver 14; Fig 1);
designating at the receiver two or more of the plurality of channels as constituent channels to generate the mix channel (e.g. sequence generator 31 generates a customized playback sequence 30 by applying a set of user-specific channel-selection criteria 32 to select a portion of the queued media segments 18, see also selected channels in the interface of Fig. 2);
storing the constituent channels in a buffer as the plurality of program channels are received (e.g. maintaining a plurality of queues; para 6; storing and queuing the content of preferred channels; para 12; receive and store segments of the streamed content; element 52); and
playing back a selected segment from each of the buffered constituent channels sequentially in a designated channel order in response to activation of a single user interface control button wherein the activation of the single user interface control button commences the playing back of segments from each of the buffered constituent channels sequentially by automatically switching between the buffered constituent channels in the designated channel order (e.g. button 112 may be a mechanical button pressed by hand that triggers an electronic response for selecting the associated radio station… for example, when the Evenings custom radio station is selected, content from the three channels Hayloft, Acoustix, and Classico will be stored, queued, and played back by the system 10 of FIG. 1; para 38; see also playback each segment in the playback sequence; element 60; media segments played back in a customized playback sequence 40; paras 14, 17, 21 element 58).
Although McLean teaches in [0014],“Examples of such broadcasts include digital television and radio broadcasts carried over the airwaves, subscription-based television and radio broadcasts transmitted by satellite or over the Internet, and "cable radio" channels provided as part of a cable television service. The receiver 14 decodes the received content of the broadcast 12”, McLean fails to explicitly disclose:
receiving at a receiver a plurality of program channels from a satellite digital audio radio data stream and a separate internet data stream; wherein at least one of the plurality of channels is from the satellite digital audio radio data stream and at least one of the plurality of channels is from the separate internet data stream. 
In a related field of endeavor (e.g. radio broadcast reproduction), Alb discloses a system that includes a broadcast receiver that may be practiced in a variety of broadcast programming context including cable, satellite, OTA and other systems; para 118, note also the exemplary use environment of a broadcast interactivity device shown in Fig. 2a as well, much like the broadcasting contexts of McLean.
Modifying McLean to include the features of Alb further discloses:
receiving at a receiver a plurality of program channels from a satellite digital audio radio data stream and a separate internet data stream ([0421] In an alternative embodiment, receiver 73b receives multiple bands (e.g., one or more of the following AM, FM, satellite, cell broadcast, WiFi, Bluetooth).), wherein at least one of the plurality of channels is from the satellite digital audio radio data stream and at least one of the plurality of channels is from the separate internet data stream ([0421] In the above description of an alternative embodiment at substitution state 143c, the alternative programming source is codec 73g, and control logic 73h selects a substitute item from audiovisual material 73v for codec 73g to decode. However, in another alternative embodiment, the alternative programming source may be another channel that is received by receiver 73b and that is about to play an acceptable item. In an alternative embodiment, receiver 73b receives multiple bands (e.g., one or more of the following AM, FM, satellite, cell broadcast, WiFi, Bluetooth), and control logic 73h has receiver 73b switch to a channel in another band.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Alb to the system of McLean.  Doing so would have been predictable to one of ordinary skill in the art giving the significant overlap between the two disclosures, for example, both include user interfaces with control elements, buttons, touch screen alternatives, for user control of a broadcast/radio device in order control the reception and reproduction of media content, including the ability to customize programming specific to users from a number of sources; see Figs. 1 – 3 of McLean and Figs. 2, 8b, r, 9r of Alb.  Furthermore, application of the features of Alb would provide several benefits including overcoming the short comings of the prior art by providing a desirable solution that permits users to consume programming in a manner that overcomes the prior art’s deficiencies; para 11 of Alb, and that provides a personalized user experience from different sources; para 7 of Alb.

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the single user interface control button is selected from the group consisting of a physical button on a user interface, and a soft button on a programmable touch-sensitive display screen (e.g. button 112 may be a mechanical button pressed by hand, a virtual button such as an element of a graphical user interface generated on the display screen; para 38 of McLean).

Regarding Claim 3¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the constituent channels comprise a selected subset of the received plurality of channels, wherein the constituent channels are specified by one of a user, and a content provider that transmits the at least one transmitted content stream (e.g. note the selection of a subset of channels in Fig. 2 of McLean, for example the three channels Hayloft, Acoustix, and Classico, which are a “subset” of the received plurality of channels 104, selected by indication in channel column 102; note also a user may select the preferred subset of channels from a larger set of available channels as provided by a broadcaster; para 20).

Regarding Claim 4¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the receiver has a user interface comprising a plurality of buttons corresponding to respective ones of the constituent channels for directly tuning individually to the corresponding one of the constituent channels when activated (e.g. note various buttons of interface in Fig. 2 of McLean; and see further plurality of buttons claim 13), and the activation of the single user interface control button commences the playing back of segments from each of the buffered constituent channels that correspond to the plurality of buttons (e.g. button 112 may be a mechanical button pressed by hand that triggers an electronic response for selecting the associated radio station… for example, when the Evenings custom radio station is selected, content from the three channels Hayloft, Acoustix, and Classico will be stored, queued, and played back by the system 10 of FIG. 1 of McLean; para 38 of McLean; see also playback each segment in the playback sequence; element 60; media segments played back in a customized playback sequence 40; paras 14, 17, 21 element 58 of McLean).

Regarding Claim 5¸in addition to the elements stated above regarding claim 4, the combination further discloses:
wherein the user interface comprises a programmable touch-sensitive display screen having a display area (e.g. Fig. 2 of McLean)
McLean discloses a typical multi-media system 10 for receiving radio broadcasts; Fig. 1.  McLean also notes in an overview of broadcast media type devices, a user changing channels during a listening session; para 5.  McLean is generally not concerned with the details of the typical playback of satellite/radio/broadcasts.
In a related field of endeavor (e.g. radio broadcast reproduction), Alb discloses a system that includes a broadcast receiver that may be practiced in a variety of broadcast programming context including cable, satellite, OTA and other systems; para 118, note also the exemplary use environment of a broadcast interactivity device shown in Fig. 2a as well.  McLean shows the details of a similar user interface in Fig. 8b, which includes keys and a display allowing a user to indicate to control logic the reception frequency or channel for the receiver; para 313.  McLean also notes that one of ordinary skill would appreciate that the user interface is one or more of the following, including a touch screen; para 314 see also buttons and touch screen in para 568.
Modifying McLean to include the features of Alb further discloses:
the interface showing a first bank of soft buttons programmable to tune directly to respective ones of the constituent channels when activated (e.g. the interface of McLean Fig.2, now modified by the interface disclosure of Alb, including the buttons of the interface in Figs. 8b, r; activation of one or more keys provides a channel control indication which applies a channel control signal to receiver; paras 313, 498, 568).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, the combination further discloses:
wherein the display area is programmed to show a second bank of soft buttons programmable to tune to respective ones of a group of channels comprising at least one channel that is different from the constituent channels (e.g. custom radio stations section of the modified interface as discoed by Fig. 2 of McLean; note channels of Talk America, and News), the receiver being configured to buffer the group of channels as they are received (e.g. A plurality of queues 30 are maintained, with each queue 30 associated with a respective one of the channels 16 that a user has selected; para 18 of McLean) and the activation of the single user interface control button commencing the playing back of segments from each of the group of channels when the second bank of soft buttons is displayed  (e.g. button 112 may be a mechanical button pressed by hand that triggers an electronic response for selecting the associated radio station… for example, when the Evenings custom radio station is selected, content from the three channels Hayloft, Acoustix, and Classico will be stored, queued, and played back by the system 10 of FIG. 1; para 38; now selection of the Mornings button 112; see also playback each segment in the playback sequence; element 60; media segments played back in a customized playback sequence 40; paras 14, 17, 21 element 58 of McLean).

Regarding Claim 7¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the at least one transmitted content stream provides several genres of audio programming and several audio program channels for each of the genres, and the constituent channels comprise a plurality of audio program channels containing audio segments corresponding to the same genre (e.g. satellite radio channels created having content limited to a particular genre; para 5 of McLean; consider also spoken content, e.g. news and talk America, newscasts; para 29 of McLean, Fig. 2 of McLean; and consider the various channels of Fig. 2 directed to the decades genres).

Regarding Claim 8¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the at least one transmitted content stream provides several genres of audio programming comprising at least one of music genres (e.g. country-western; para 33 of McLean), news genres (e.g. newscast; para 15 of McLean), sports genres (e.g. sportscast; para 14 of McLean), and entertainment genres comprising at least comedy (e.g. comedy; Fig. 2 of McLean), and the constituent channels comprise a plurality of audio program channels containing audio segments corresponding to at least two genres (E.g. storingand queuing content allowing the user to receive content being broadcast, including songs, newscasts and other content; para 12, 15 of McLean; note also the ability to select any arrangement of channels in Fig. 2, for example news and Elvis radio or comedy).

Regarding Claim 9¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the constituent channels comprise favorite channels of a user, the favorite channels being manually selected by the user, or automatically selected based on receiver data indicating which of the program channels are most frequently tuned to by the receiver (e.g. A channel selection column 102 of the GUI 100 provides toggle selectors 108 for dynamically selecting a subset of preferred channels from among the available channels listed in column 104; para 34 of McLean; note also channel selection based on channel rating as well; para 23, 24 of McLean).
Regarding Claim 10¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the receiver has a user interface comprising a plurality of preset buttons and each preset button is configured to tune to at least one of the program channels (e.g.. note user can program the radio to assign or preset certain radio stations to certain keys on control keys of the broadcast reception device of Fig. 7q; para 278; see also “broadcast reception device” [para 321] disclosed in Fig. 8b; and station presets para 750 of Alb, now applied to the interface of McLean), further comprising:
tuning the receiver to a current program channel (e.g. activation of one or more keys provides a channel control indication which applies a channel control signal to receiver; paras 313, 498, 568 of Alb, now applied to the interface and system of McLean);
selecting a preset button that is assigned to another program channel (e.g. change channel event; para 495 of Alb, now applied to the interface and system of McLean); 
generating a prompt for a user to select one of an add option to add the current program channel to the preset button assignment (e.g. when a change channel even takes place, state machine reenters 135a and performs the tasks above; para 495, tasks above include entering into a customization of the programming; para 493, 494; see further user interface presents to the user an option to have control logic execute a customization proves for one multiple or all channels; para 517 of Alb, now applied to the interface and system of McLean, e.g. selection of a new channel in Fig. 2 of McLean in this context), and
a replace option to replace the preset button assignment to the other program channel with an assignment to the current program channel (e.g. substitution determination when a change channel event takes place; para 495 of Alb, now applied to the interface and system of McLean e.g. selection of a new channel and deselection of another in Fig. 2 of McLean in this context);
assigning the preset button to both the current program channel and the other program channel from which segments can be selected and mixed for playback if the add option is selected (e.g. preset keys of Alb, para 278 and Fig. 8b and their control as noted above, now assigned with the added channel selection of Fig. 2 of McLean in terms of the substitutions and customization of Alb above) and
replacing the preset button assignment with the current program channel if the replace option is selected (e.g. preset keys of Alb, para 278 and Fig. 8b and their control as noted above, now assigned with the added channel selection and deselection of Fig. 2 of McLean in terms of the substitutions and customization of Alb above).

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein playing the selected segment comprises locating the beginning of the selected segment in the buffer, and automatically playing from the beginning of each selected segment from each of the buffered constituent channels being played back sequentially to generate the mix channel (e.g. each media segment has a defined length with a logical beginning and end; para 15 of McLean, so that the media player may play back complete media segments in their entirety; par 16 of McLean; note plurality of queues maintained; para 18 of McLean).

Regarding Claim 12¸in addition to the elements stated above regarding claim 1, the combination further discloses:
transmitting control data indicating the content provider-specified constituent channels for one or more mixed channels to the receiver via at least one of in-band and out-of-band signaling with respect to the at least one transmitted content stream  (e.g. see various transmissions techniques envisioned in para 14, also note a signal embodied in baseband; para 46 of McLean).

Regarding Claim 13¸in addition to the elements stated above regarding claim 1, the combination further discloses:
receiving a user input to skip forward or backward during the playback of selected segments from the buffered constituent channels (e.g. user interface of McLean, now including the features of Alb, including skip key 37q; para 324);
switching to the next or previous buffered constituent channel according to designated channel order in response to, respectively, the skip forward or backward input (e.g. Mclean’s reproduction, now operating using the features of Alb, including the user being able to fast-forward through or skip items; para 370, 495); and 
playing the corresponding selected segment (e.g. McLean’s reproduction, now including the features of Alb, including the “play” list; para 370; playlist items are presented; para 369).
Regarding Claim 14¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the buffer is a multi-channel memory, and storing comprises simultaneously storing each of the constituent channels in respective memory blocks of the multichannel memory (e.g. queue filled with content from each of the respective selected channels… media segments added simultaneously to the queues for multiple channels; para 22 of McLean; queue size is preferably large enough to hold several media segments; para 19 queues 30 may be allotted with a predefined queue size, due to the finite memory available for storing received content; para 22 of McLean).

Regarding Claim 15¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein storing in each of the respective memory blocks employs a circular buffer format (e.g. queued on a first-in first-out basis… arranged in order received; para 18 of McLean; see also queuing and removing; para 12 of McLean).

Regarding Claim 16¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the designated channel order is based on at least one of round robin playback from the constituent channels (e.g. channels selected sequentially; para 11 of McLean), a selected order where at least one of the constituent channels is selected for playback more frequently than the other constituent channels (e.g. channel is selected for playback at a frequency weighted according to ratings; para 11 of McLean), random or pseudo-random selection from songs from the constituent channels (e.g. channels selected randomly; para 11 of McLean), relative start-times of candidate segments in the buffered constituent channels (e.g. time-dependent channel selection; para 25 of McLean; time-sensitive content introduced as they occur; para 13; urgent content; para 30 of McLean), and oldest segments in respective ones of the buffered constituent channels (e.g. time-dependent channel selection; para 25 of McLean; resuming playback of paused media at the conclusion of the urgent content).

Regarding Claim 17¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the designated channel order is one of a default setting (e.g. streamed content queued in the order in which it is streamed; para 11 of McLean) and user-specified (e.g. the queued content from the preferred subset of channels may then be selected for playback according to user-specific channel selection criteria; para 11 of McLean).

Regarding Claim 18¸in addition to the elements stated above regarding claim 17, the combination further discloses:
wherein the default setting comprises the designated channel order and a rule for selecting a candidate segment when each buffered constituent channel is selected for playback in accordance with the designated channel order (e.g. channel selection criteria may include channel ratings, whereby the queued content for each preferred channel is selected for playback at a frequency weighted according to the respective channel ratings; para 11 of McLean)

Regarding Claim 19¸in addition to the elements stated above regarding claim 17, the combination further discloses:
wherein the default setting can be reviewed and edited by a user, and further comprising generating a prompt (e.g. opening interface of Fig. 2 of McLean) at the receiver to indicate to the user when a default choice is made by the receiver that warrants review by the user (e.g. user expressing channel ratings; para 23; note indication of rating as well in 106 of Fig. 2 of McLean).

Regarding Claim 20¸in addition to the elements stated above regarding claim 1, the combination further discloses:
selecting one of the multiple segments in a buffered constituent channel for playback by determining which of the multiple segments is the oldest and un-played segment stored in the buffer for that constituent channel (e.g. time-dependent channel selection; para 25 of McLean; note selection of the next song from the bottom of the queue 30 as well in para 18 of McLean; and resuming playback of paused media at the conclusion of the urgent content; consider also the buffer is setup as first-in first-out; para 18 and the first in will be older or the oldest).

Regarding Claim 21¸in addition to the elements stated above regarding claim 1, the combination further discloses:
preventing one of the segments in a buffered constituent channel from playback if the segment is similar to another segment in the mix channel played back within a selected period of time (e.g. McLean’s playback including user preferences, now further including Alb’s preventing items recently heard from being heard again within a time span between repetitions, minimum time spacing; para 337).

Regarding Claim 22¸in addition to the elements stated above regarding claim 1, the combination further discloses:
preventing one of the segments in a buffered constituent channel from playback in accordance with a programmed set of rules at the receiver to comply with at least one of user preference, or contractual or regulatory obligation, with respect to content on the at least one transmitted content stream. (e.g. McLean’s selection according to user-specific channel-selection criteria; para 17; see also selection in Fig. 2, and system may analyze user history or monitor in order to adjust channel ratings... for automatically selecting content; paras 23, 24; now modified by Alb’s preventing items recently heard from being heard again within a time span between repetitions, minimum time spacing; para 337; and rights protected material tying presentation and using rights to the device; para 736; and presenting items based on limitations imposed by DRM information; para 822).
Regarding Claim 24¸in addition to the elements stated above regarding claim 23, the combination further discloses:
wherein the at least two different sources is content with multiple segments stored on a memory device, and further comprising designating the content on the memory device as one of the constituent channels (e.g. source of programming is storage 73f; para 319; items of programming retrieved from storage 73f and presented; para 403; items retrieved from storage 73f or external resource for updating the data structure; para 366 of Alb).

Claim 26 is rejected under the same grounds as claim 1 stated above.

Claim 27 is rejected under the same grounds as claim 2 stated above.

Claim 28 is rejected under the same grounds as claim 3 stated above.

Claim 29 is rejected under the same grounds as claim 4 stated above.

Claim 30 is rejected under the same grounds as claim 5 stated above.

Claim 31 is rejected under the same grounds as claim 6 stated above.

Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean (U.S. Patent Application Publication 2011/0129201) in view of Albrett (U.S. Patent Application Publication 2010/0105315) and Marko (U.S. Patent Application Publication 2008/0163290).

Regarding Claim 25, in addition to the elements stated above regarding claim 1, the Mclean in view of Alb fails to explicitly disclose:
wherein at least one of the constituent channels comprises advertising segments, and further comprising excluding the advertising segments from playback by the receiver if the receiver is subscribed to a commercial free service.
McLean in view of Alb does not explicitly state that the media segments encompass known elements, such as commercials or advertisements, but is relatively flexible and open ended to accommodate just about any type of content segment. 
In a related field of endeavor, (e.g. broadcast stream reproduction), Marko discloses a system that is able to reproduce content and commercials, basing subscription rates on the different levels of commercial content being provided to a user; para 21.  The commercials being inserted into a buffered program channel; abstract.  
Applying this commercial revenue features as disclosed by Marko, into the buffered streams of McLean in view of Alb discloses:
wherein at least one of the constituent channels comprises advertising segment (e.g. facilitating commercial insertion, as taught by Marko; paras 20, 21 into the streams of McLean), and further comprising excluding the advertising segments from playback by the receiver if the receiver is subscribed to a commercial free service (e.g. permitting users who subscribe, having a selected amount or no commercial content; para 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teachings of Marko to McLean in view of Alb.  Doing so would have been obvious and predictable given that Marko is directed to inserting commercial content into a buffered stream and McLean discloses a similar buffered stream.  Furthermore, it would satisfy the need in a broadcast system (such as that of McLean) to offer different subscription rates based on different levels of commercial content being provided to the subscribers with the broadcast content; para 5 of Marko.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22, and 24- 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,540,057.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘057 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application. Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS H MAUNG/Primary Examiner, Art Unit 2654